As filed with the Securities and Exchange Commission on May 11, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22322 Global Real Estate Investments Fund (Exact name of registrant as specified in charter) 5arkway, Suite 935 Greenwood Village, CO 80111 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (866) 622-3864 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. GLOBAL REAL ESTATE INVESTMENTS FUND ANNUAL REPORT DECEMBER 31, 2010 GLOBAL REAL ESTATE INVESTMENTS FUND TABLE OF CONTENTS December 31, 2010 Page Shareholders’ Letter and Investment Commentary 1 Performance Chart and Analysis 5 Portfolio Profile 7 Expense Example 8 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to the Financial Statements 17 Report of Independent Registered Public Accounting Firm 25 Additional Information (Unaudited) 26 GLOBAL REAL ESTATE INVESTMENTS FUND SHAREHOLDERS’ LETTER AND INVESTMENT COMMENTARY December 31, 2010 To Our Shareholders: We are pleased to submit to you our report for the year ended December 31, 2010.The Fund’s net asset value per share at that date was $20.54.In addition, four quarterly dividends of $0.30 per share each were declared for shareholders of record on March 30, 2010, June 29, 2010, September 29, 2010 and December 30, 2010 and paid on March 30, 2010, June 29, 2010, September 29, 2010 and December 30, 2010, respectively.The Fund also declared for shareholders of record on December 30, 2010 a special dividend of $1.63 that was paid on December 30, 2010, in order to distribute substantially all of its taxable income to shareholders, bringing the Fund’s total distributions for the year to $2.83 per share. The total returns, including income and changes in net asset value, for the Fund and the comparative benchmark were: For the Year Inception Ended Through December 31, 2010 December 31, 2010 Global Real Estate Investments Fund 18.08% 22.64% FTSE EPRA/NAREIT Global Real Estate Index 20.40% 19.34% Performance data represent past performance, which does not guarantee future results. Investment returns and principal value will fluctuate, and you may have a gain or loss when you sell your shares.Current performance may differ from figures shown.Please call (866) 622-3864 for most recent performance data. Investment Review The Global Real Estate Investments Fund (the “Fund”) underperformed the FTSE EPRA/NAREIT Global Real Estate Index (the “Index”) for 2010, but continued to outperform the Index for the period since the Fund’s inception (October 26, 2009). Global real estate stocks had strong positive returns in 2010, overcoming concerns about high unemployment in the United States, monetary policy tightening in China and the sovereign debt crisis in Europe. By region, North America posted the strongest return in 2010 (+27.9%); Asia-Pacific somewhat lagged the index (+17.2%) and Europe (+9.2%) weighed the global index down for the year.Europe (where the Fund benefited from its underweight position during the period) has been the focus of much attention as concerns have shifted from the relatively small economy of Greece to the larger ones of Spain and Ireland.Investors worry that credit issues in peripheral European countries could spark a wider credit crisisand that the ECB will not be sufficiently proactive in providing a safety net should this occur.The United Kingdom struggled early in the period when there was considerable political and economic uncertainty, although it began to recover as investors welcomed austerity measures aimed at reducing the country’s budget deficit. 1 GLOBAL REAL ESTATE INVESTMENTS FUND SHAREHOLDERS’ LETTER AND INVESTMENT COMMENTARY December 31, 2010 In the U.S. (where the Fund generally benefited from maintaining an overweight position throughout the period), the rally was fueled by improving fundamentals and a significant compression in cap rates.The year also marked a shift from defense to offense:having recapitalized in 2009, many REITs began to make acquisitions and raise their dividends.Every U.S. property type advanced in 2010, led by those poised to gain the most from improving economic conditions—particularly those with the shortest lease terms such as lodging and apartments. The Asia-Pacific region continued to demonstrate robust economic growth, notably in Hong Kong where the Fund maintained an overweight position.That said, the Chinese economy appeared to decelerate early in the period as the government in Beijing introduced tightening measures in an attempt to cool demand for property, but share prices rebounded later in the year, aided by indications that interest rates would remain low for an extended period.Japan saw an acceleration in performance late in the year as the market overcame the export-threatening impact of a rising yen, which reached its highest level against the U.S. dollar in 15 years.Property stocks in Australia trailed in the second half of the year as the country’s central bank pressed on with interest rate increases (from 3.75% to 4.75%), driving fears that a strong Australian dollar could weigh on GDP growth. Singapore, which has an export-dependent economy, underperformed amid the policy tightening in China. The U.S. Federal Reserve maintained its all-time low interest rates and reiterated its intention to keep rates very low for an “extended period.”The Bank of England and ECB have also kept policy rates on hold, although some of the healthier Scandinavian countries raised rates during the second quarter (including Sweden where the Fund benefited from its investment in Castellum AB).The recent upward bias to policy rates in the Asia-Pacific region has paused as the Reserve Bank of Australia kept rates on hold after having increased rates by an aggregate of 150 basis points over the past nine months.A delicate balance exists between Western economies (plus Japan) which are trying to stimulate growth back to a self-sustaining pace, and Asian countries which are attempting to cool economic growth, all while acting together in a global market that is increasingly interdependent. 2 GLOBAL REAL ESTATE INVESTMENTS FUND SHAREHOLDERS’ LETTER AND INVESTMENT COMMENTARY December 31, 2010 From a ground-up standpoint, property fundamentals are gradually improving.With the fourth quarter earnings reports behind us, predominant themes include: 1) improving property-level operating metrics; 2) cautious optimism expressed by most managements; 3) asset yield compression (i.e., slightly lower cap rates), and 4) continued capital-raising, both equity and debt.Evidence of a rebound in property fundamentals varies by propertytype, lease length and geography, but the overall trend is clearly improving.Among listed property companies globally, occupancy rates have recovered into the 90s, market rents are generally bottoming/improving and balance sheets are healthy with an average debt-to-assets ratio of 38%.Perhaps most importantly, the capital markets remained open, particularly to the higher-quality issuers, as evidenced by the approximately $150 billion of equity and debt capital raised globally by listed property companies over the past eighteen months.Particularly active regions included the U.S., the U.K., Australia and Singapore. We estimate the decline in real estate asset values during the economic downturn to have been about 35% peak-to-trough.After taking into account leverage, we estimate the decrease in equity value to be in the 60% range.We believe the trough occurred late in the second half of 2009, and see signs that commercial asset pricing has already begun to move higher.Transaction activity is picking up, albeit still at very low levels compared to history.Yields have clearly declined, the result of a number of factors including:1) the improvement in credit markets; 2) an increase in capital seeking to own attractively-priced real estate; 3) the continued low interest rate environment, and 4) the general improvement in the global economic outlook.We estimate the global weighted average yield implied by the listed property stocks to be 6.2%, vs. peak implied yields in 2007 below 5%.Additionally, appraisal-based yields in the direct real estate market have largely “caught up” to implied yields in the public markets, which suggests the worst is very likely behind us.For example, in the U.S., direct property yields are currently 6.6% vs. the 6.9% implied yield of U.S. REITs. Investment Outlook As we look ahead to the first half of 2011, the macroeconomic backdrop for real estate is significantly better than a year ago.Economic growth is prevalent, though still fragile.Consequently, the outlook for real estate fundamentals is expected to improve during the remainder of the year and into 2012.The deleveraging in real estate markets that began in 2009 will likely continue, which could put some constraints on growth in funds from operations.That said, further capital raises will most likely be for acquisitions.In this environment of low interest rates and relatively high cap rates, well-capitalized listed REITs may have acquisition opportunities that will be immediately accretive to funds from operations and net asset values.More importantly, we think the public market will increasingly focus on the prospects of a return to more normalized growth for listed real estate companies of 6% to 7% in 2012, with potential upside should a robust acquisition environment emerge for well-capitalized listed property companies. 3 GLOBAL REAL ESTATE INVESTMENTS FUND SHAREHOLDERS’ LETTER AND INVESTMENT COMMENTARY December 31, 2010 We see further upside to dividends in 2011.Dividends were “right-sized” in 2008 and 2009 as company management teams sought to conserve capital.In 2010 however, we saw many REITs begin restoring their dividends to levels that reflect their expected earnings—as is required of REITs.As a result, we expect dividends to grow in aggregate for the industry in 2011.Payout ratios (i.e., dividends divided by cash earnings) are still historically low.For example, we estimate that the payout ratio for U.S. REITs now stands at nearly 65% vs. an average of 73% between 1994 and 2008.A return to the average payout ratio would boost the current dividend yield among U.S. REITs by more than 80 basis points. Whether through consolidation or liquidations, these difficult times will force the marginal owners of real estate from the market.Some owners may prove too leveraged or too weak to survive.The Darwinian process of “survival of the fittest” will create conditions for the next phase of growth of the listed property sector.We believe that the survivors of this cycle are largely going to be the opportunistic buyers capitalizing on the distress of forced sellers that run out of options.This should contribute to upside in earnings growth and attractive total returns over the next five to seven years. Amid recent market challenges, we think it is important to put short-term developments in perspective.As daunting as current conditions may be, we can navigate through periods of high stress and volatility by adhering to our long-term perspective.During such times, we search for bargains that we believe may be well-positioned to become eventual winners.While conditions are challenging, our experience gives us reason to be optimistic about the value-creating potential of owning an indirect interest in some of the highest quality income-producing real estate around the world.Although market conditions are constantly changing, we remain committed to our disciplined investment strategy as we manage the Fund, keeping in mind the trust you have placed in us. We thank you for investing in the Global Real Estate Investments Fund, welcome your questions and comments, and look forward to serving your real estate investment needs in the years ahead. Sincerely, Randy S. Lewis Andrew J. Duffy, CFA Chairman President & Senior Portfolio Manager 4 GLOBAL REAL ESTATE INVESTMENTS FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) December 31, 2010 How a $10,000 Investment Has Grown: The chart shows the growth of a $10,000 investment in the Fund as compared to the performance of one representative market index. The table below the chart shows the average annual total returns on an investment over various periods. The annual returns assume the reinvestment of all dividends and distributions, however, the graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Past performance is not predictive of future performance. Current performance may be lower or higher than the returns quoted below. The performance data reflects voluntary fee waiver and expense reimbursement made by the Adviser and the returns would have been lower if this waiver and expense reimbursement were not in effect. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than their original costs. FTSE EPRA/NAREIT Developed Index - designed to track the performance of listed real estate companies and REITS worldwide. By making the index constituents free-float adjusted, liquidity, size and revenue screened, the series is suitable for use as the basis for investment products, such as derivatives and Exchange Traded Funds (ETFs). 5 GLOBAL REAL ESTATE INVESTMENTS FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) December 31, 2010 Average Annual Total Return Global Real Estate Investments Fund FTSE EPRA/NAREIT No Load
